Citation Nr: 0410143	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  01-09 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, 
Arkansas


THE ISSUE

Entitlement to an effective date prior to November 9, 1990, for a 
total disability rating for compensation based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Havelka, Counsel



INTRODUCTION

The veteran's active military service extended from September 1946 
to September 1949 and from October 1949 to January 1959.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision by the Department of 
Veterans Affairs (VA) Regional Office in Little Rock, Arkansas 
(RO).  

During his personal hearing before the Board in November 2003, the 
veteran raised the issue of whether there was clear and 
unmistakable error in a June 1984 rating decision.  This issue has 
not been developed for appellate review, and is therefore referred 
to the RO for appropriate disposition. 


FINDINGS OF FACT

1.  A February 2001 decision of the Board granted an effective 
date of November 9, 1990 for a total disability rating for 
compensation based on individual unemployability (TDIU).

2.  In July 2001 an RO rating decision was issued to place into 
effect the February 2001 Board decision.

3.  In August 2001 the veteran's attorney filed a notice of 
disagreement with the July 2001 RO rating decision.  

4.  There currently is no justiciable case or controversy for 
appellate consideration by the Board.



CONCLUSION OF LAW

The appeal is dismissed as no justiciable case or controversy is 
before the Board.  38 U.S.C.A. §§ 7102, 7104, 7107 (West 2002); 38 
C.F.R. §§ 19.4, 20.101 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the present case the veteran claims that the effective date of 
the grant of a TDIU should be in 1984.  

A Board decision dated February 2001 granted an effective date of 
November 9, 1990 for a total disability rating for a TDIU.  In 
July 2001, an RO rating decision was issued to effectuate the 
February 2001 Board decision.  Accordingly, this rating decision 
did not adjudicate the underlying issue but merely placed into 
effect the February 2001 Board decision with respect to the 
effective date of the veteran's TDIU so that the appropriate 
disability payments could be made to the veteran.  The July 2001 
notice letter from the RO to the veteran specifically indicated 
the schedule of payments that the veteran was to receive based on 
the grant of TDIU with an effective date of November 1990.

In August 2001, the veteran's attorney filed a notice of 
disagreement with the July 2001 RO rating decision.  The letter 
stated, "[p]lease consider this correspondence as the above 
veteran's formal Notice of Dissatisfaction with the initial denial 
decision of this claim. . . ."  The Board notes that this attorney 
is no longer the veteran's representative.  Also, as noted above, 
the RO rating decision dated in July 2001, was not the initial 
denial of the veteran's claim for an earlier effective date for 
TDIU.  

In November 2001, the RO issued the veteran a statement of the 
case which informed him of the law and regulations involving the 
finality of Board decisions.  

A VA report of contact dated in November 2001 reveals that the RO 
contacted the veteran by telephone to inform him that the Board 
established the effective date of November 1990 for the TDIU.  The 
veteran was also informed at that time that his options were to 
appeal the Board's decision to the United States Court of Appeals 
for Veterans Claims (Court) or to request reconsideration of the 
decision by the Board.  The veteran responded by submitting a VA 
Form 9 and requesting a hearing.  

In November 2003, the veteran presented sworn testimony at a 
hearing before the Board.  At this hearing, the veteran and his 
newly appointed representative were unclear as to the exact nature 
of the claim they were making.  Moreover, the veteran's testimony 
was essentially factual in basis as to symptoms he experience in 
1984 and why those symptoms warranted a total rating at that time.  

As noted above, in February 2001 the Board rendered a decision 
which granted an effective date of November 9, 1990 for the grant 
of a TDIU.  That decision is final.  38 U.S.C.A. § 7104(b).  The 
July 2001 RO rating decision merely effectuated the February 2001 
Board decision so that the appropriate disability payments could 
be made to the veteran.  This decision was administrative in 
nature and in no way addressed the underlying issue involving the 
effective date of the veteran's award of TDIU.  

Because the February 2001 Board decision is final, the veteran has 
only three options to pursue with respect to his disagreement with 
the effective date assigned.  First, the veteran could have filed 
a motion for reconsideration of the Board's February 2001 
decision.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1000 
(2003).  Second, the veteran could have filed a motion for 
revision of the February 2001 decision of the Board on the grounds 
of clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2002); 
38 C.F.R. §§ 20.1400-1411 (2003).  Finally, the veteran could have 
appealed Board's decision to the United States Court of Appeals 
for Veterans Claims.  38 U.S.C.A. § 7266 (West 2002).  

A VA Form 4597 was attached to the February 2001 Board decision.  
This was an Appeals Notice which informed the veteran of the 
options mentioned above.  However, the veteran did not initiate 
any of the aforementioned actions.  Additionally, the February 
2001 Board decision was a result of a prior appeal to the Court, 
so the veteran is not unfamiliar with the appropriate actions 
which should have been taken.  

Generally, after a final decision of the Board, a claimant can 
reopen their claim upon submission of new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 Vet. App. 273, 
285 (1996); see Graves v. Brown, 8 Vet. App. 522, 524 (1996).  
However, since the underlying issue involves entitlement to an 
effective date, attempting to reopen the claim would be 
ineffective since the veteran seeks and effective date of 1984 for 
TDIU, but a reopened claim would have an effective date of the 
reopening which would always be a later date.  Leonard v. 
Principi, 17 Vet. App. 447 (2004).

All questions of law and fact necessary to a decision by VA under 
a law that affects the provision of benefits by VA to veterans or 
their dependents or survivors are subject to review on appeal to 
VA.  Decisions in such appeals are made by the Board.  The 
principal functions of the Board are to make determinations of 
appellate jurisdiction, consider all applications on appeal 
properly before it, conduct hearings on appeal, evaluate the 
evidence of record, and enter decisions in writing on the 
questions presented on appeal.  38 U.S.C.A. §§ 7102, 7104, 7107; 
38 C.F.R. § 19.4.

As the effective date of November 9, 1990, for the grant of TDIU, 
has already been established by a prior Board decision, there is 
no "controversy" or "justiciable issue" currently before the 
Board.  The claim, therefore, must be dismissed.  38 U.S.C.A. § 
7105(d).  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

The appeal is dismissed.



	                        
____________________________________________
	JOY A. MCDONALD 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



